Citation Nr: 1107090	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
degenerative disc disease, lumbar spine with radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).
 
This issue was previously remanded by the Board in April 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that the evaluation assigned her 
degenerative disc disease, lumbar spine with radiculopathy does 
not accurately reflect the severity of her disorder.  Currently, 
the Veteran is assigned a 20 percent disability rating, effective 
September 1, 2006.  The Veteran stated on the May 2008 VA Form 9 
that she should be separately rated for her radiculopathy.

Pursuant to the Board's April 2010 remand instructions, the 
Veteran was to be scheduled for a VA examination.  The Board 
notes that VA medical records document that the VA examination 
was cancelled on June 8, 2010 because the Veteran withdrew her 
claim.  However, a VA Form 21-0820 (Report of General 
Information) documents that the Veteran called on August 11, 2010 
and stated that she was unable to attend her scheduled June 29, 
2010 VA examination, and that she would like the examination to 
be rescheduled.  Also, the Veteran stated that she had not 
withdrawn her appeal.  Subsequently, in September 2010, VA 
received the Veteran's response to the August 2010 supplemental 
statement of the case.  In her response, the Veteran stated that 
she was unable to attend her scheduled VA examination due to a 
death in the family, and, again, requested that her examination 
be rescheduled.  Given the specific circumstances in this case, 
the Board believes it appropriate to afford the Veteran another 
opportunity to report for a VA examination.

Nevertheless, the Board stresses that the Veteran has an 
obligation to cooperate fully with VA's efforts to obtain medical 
evidence during a VA examination.  38 C.F.R. § 3.159(c)(1).  The 
Board notes that failure to cooperate with VA could result in 
denial of the Veteran's appeal.  38 C.F.R. § 3.655(b).  While VA 
has a duty to assist the Veteran in the development of her claim, 
the Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Lastly, since the case must be returned to the AMC/RO for 
additional development, the Board finds that it is appropriate to 
direct that any recent VA treatment records also be obtained and 
made of record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the 
Veteran identify any VA medical facility 
which may contain pertinent records for her 
for the period since September 2008.  For 
each such facility identified by the Veteran, 
the RO should obtain treatment records for 
the period since September 2008.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
current severity of her degenerative disc 
disease, lumbar spine with radiculopathy.  It 
is imperative that the claims folders be 
reviewed in conjunction with the examination.  
After reviewing the claims files and 
examining the Veteran, the examiner should 
ascertain the current severity of the 
Veteran's degenerative disc disease, lumbar 
spine with radiculopathy.

If applicable, the examiner should 
specifically detail any associated objective 
neurologic abnormalities due to the Veteran's 
degenerative disc disease, lumbar spine.  
Examination findings should be reported to 
allow for evaluation under any appropriate 
diagnostic codes.

3.  Thereafter, the AMC/RO should read the VA 
examination report and ensure that the 
requested findings have been reported.

4.  After completion of the above and any 
further development deemed necessary, the 
AMC/RO should review the record and determine 
whether a higher rating is warranted for 
degenerative disc disease, lumbar spine with 
radiculopathy, and determine whether any 
associated objective neurologic abnormalities 
should be rated separately.  The Veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 





(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


